UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7221



MICHAEL KENNEDY,

                                             Petitioner - Appellant,

          versus


JOHN M. VANYUR,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-947-BR)


Submitted:   January 20, 2000             Decided:   February 1, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Kennedy, Appellant Pro Se. Fenita Morris Shepard, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Michael Kennedy appeals the district court’s orders denying

relief on his 28 U.S.C. § 2241 (1994) petition and denying his

motion for leave to proceed in forma pauperis on appeal.                   We have

reviewed the record, the district court’s opinion accepting the

recommendation of the magistrate judge, and the order denying leave

to   proceed   in   forma   pauperis,       and   find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Kennedy v. Vanyur, No. CA-98-947-BR (E.D.N.C. Aug. 25, 1999 & Oct.

15, 1999).     We deny leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                       AFFIRMED




                                        2